985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randy I. BROWN, Petitioner-Appellant,v.UNITED STATES DISTRICT COURT, Middle District of Florida,Jacksonville Division, Respondent-Appellee.
No. 92-6597.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 15, 1992.Decided:  February 4, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-92-408-2)
Randy I. Brown, Appellant Pro Se.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Randy I. Brown appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. United States District Court, No. CA-92-408-2 (S.D.W. Va.  May 22, 1992).  We deny Brown's motion for judgment as a matter of law and his request for release pending disposition of this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED